Title: Notes on a Conversation with Samuel Smith, 12 January 1800
From: Jefferson, Thomas
To: 


12. Genl. Sam. Smith says that Pickering, Wolcott & Mc.Henry wrote a joint letter from Trenton to the President then at  Baintree, dissuading him from the mission to France. Stoddard refused to join in it. Stoddard says the instructions are such as that if the Directory have any dispositions to reconciliation, a treaty will be made. he observed to him also that Elsworth looks beyond this mission to the Presidential chair, that with this view he will endeavor to make a treaty & a good one. that Davie has the same vanity & views. all this communicated by Stoddard to S. Smith.
